 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY MCCLENDON,                                  Case No. 1:18-cv-00882-SAB

12                  Plaintiff,                           ORDER DENYING IN PART REQUEST
                                                         FOR EXTENSION OF TIME FOR
13          v.                                           DEFENDANT TO FILE OPPOSITION
                                                         BRIEF
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         DEADLINE: SEPTEMBER 11, 2019
15                  Defendant.
                                                         (ECF No. 24)
16

17          On April 4, 2019, the Court established a deadline of July 8, 2019 for Defendant to file an

18 opposition brief in this matter. (ECF No. 17.) On July 9, 2019, pursuant to the stipulation of the

19 parties filed July 8, 2019, the Court granted Defendant an extension of time to file an opposition
20 brief until August 7,2019. (ECF No. 20, 21.) On August 7, 2019, after the close of business on

21 the day of the deadline, Defendant filed a stipulation requesting an additional extension of time

22 to file an opposition brief. (ECF No. 22.) The Court granted the requested extension allowing

23 until September 6, 2019, for Defendant to file an opposition brief. (ECF No. 23.) In the Court’s

24 order, the Court emphasized that the request contained essentially the same reason for the

25 extension as the previous request, a busy workload, and the Court advised the parties that due to

26 the impact of social security cases on the Court’s docket and the Court’s desire to have cases
27 decided in an expedient manner, requests for modification of the briefing scheduling will not

28 routinely be granted and will only be granted upon a showing of good cause. Further, the Court


                                                     1
 1 warned that requests to modify the briefing schedule that are made on the eve of a deadline will

 2 be looked upon with disfavor and may be denied absent good cause for the delay in seeking an

 3 extension. (ECF No. 23.)

 4          On September 6, 2019, again on the eve of the deadline for filing the opposition brief,

 5 Defendant filed a stipulation requesting an extension to file an opposition brief until September

 6 13, 2019, due to a busy workload. (ECF No. 24.) Based on the foregoing history of extensions

 7 in this matter, the Court shall DENY Defendant’s request for an extension until September 13,

 8 2019, however, the Court shall GRANT the request in part and extend the deadline for

 9 Defendant to file an opposition until September 11, 2019.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      Defendant’s opposition brief shall be filed on or before September 11, 2019; and

12          2.      Plaintiff’s reply, if any, shall be filed on or before September 26, 2019.

13
     IT IS SO ORDERED.
14

15 Dated:        September 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
